           Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MAYSA ASHHAB-JONES,

              Plaintiff,

      v.                                              Civil Action No. 1:19-cv-00089 (CJN)

CHEROKEE NATION STRATEGIC
PROGRAMS, LLC,

              Defendant.


                                  MEMORANDUM OPINION

       Maysa Ashhab-Jones filed this lawsuit against Cherokee Nation Strategic Programs, LLC

(“CNSP”), alleging Title VII discrimination based on gender, religion, national origin and

background, and retaliation for filing an EEO complaint and seeking relief in retroactive

reinstatement, back pay, and damages. See generally Compl., ECF No. 1. CNSP moves to dismiss

for lack of subject matter jurisdiction, lack of personal jurisdiction, and failure to state a claim.

See generally Def.’s Mot. Dismiss (“Def.’s Mot.”), ECF No. 8. For the reasons that follow, the

Court grants CNSP’s Motion.

                                       I.      Background

       Ashhab-Jones is an Arab-American woman of Palestinian descent. In August 2012, she

was hired by All Native, a CNSP predecessor, Pl.’s Opp’n Def.’s Mot. (“Pl.’s Opp’n”) at 3, 18,

ECF No. 13, to work at the U.S. Embassy in Baghdad, Iraq as part of a State Department contract.

Compl. ¶ 6.1 Ashhab-Jones worked in the communication section of the Information Resource



1
 While the Court, when evaluating a motion to dismiss under Federal Rule of Civil Procedure
12(b)(6), must “treat the complaint’s factual allegations as true . . . and must grant plaintiff the
benefit of all inferences that can be derived from the facts alleged,” Holy Land Found. for Relief


                                                 1
           Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 2 of 12




Management section at the Embassy. Pl.’s Opp’n at 18. Her work involved deploying software

to Embassies and Consulates in Iraq, training staff, and coordinating with personnel in Virginia

and the District of Columbia. Id. at 18–19. Ashhab-Jones supported Embassy offices that directly

corresponded with State Department staff in the District of Columbia and reports of her work were

transmitted to State Department offices in the District. Id. at 19. Ashhab-Jones was also in contact

with the Iraqi Embassy in the District and had access to State Department online links and mission

information stored in the District. Id. at 20.

       CNSP is registered to do business in the District of Columbia, id. at 17, and had a contract

with the State Department’s Bureau of Near Eastern Affairs, which is headquartered in the District,

id. Contracting officers, records, and other information relevant to this case are located in the

District. Id. at 1. Ashhab-Jones’s primary interactions in the events leading to this litigation were

with Iris Berry-Prewitt, the on-site CNSP manager in Baghdad, and Jeffrey Myers, a State

Department employee who supervised her work. See generally Compl. Ashhab-Jones also

frequently communicated about the alleged discriminatory conduct via email and phone with

CNSP’s operations general manager, Brad Barnhart, and human resources senior officer, Lydia

Horner, neither of whom worked in the District of Columbia. See Def.’s Mot. Ex. B ¶ 16, ECF

No. 8-3.




& Dev. v. Ashcroft, 333 F.3d 156, 165 (D.C. Cir. 2003) (quoting Sparrow v. United Air Lines, Inc.,
216 F.3d 1111, 1113 (D.C. Cir. 2000)), “the Court is not required to treat as true all of plaintiff[’s]
allegations when determining whether personal jurisdiction exists.” Fuentes-Fernandez & Co.,
PSC v. Caballero & Castellanos, PL, 770 F. Supp. 2d 277, 280 (D.D.C. 2011) (citing United States
v. Phillip Morris, Inc., 116 F. Supp. 2d 116, 120 n.4 (D.D.C. 2000)). Instead, when evaluating a
motion to dismiss based on lack of personal jurisdiction, Plaintiff’s assertions of fact are
“presumed to be true unless directly contradicted by affidavit” or other evidence. DSMC, Inc. v.
Convera Corp., 273 F. Supp. 2d 14, 20 (D.D.C. 2002) (citation omitted).



                                                  2
         Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 3 of 12




       In August 2016,2 Ashhab-Jones filed an EEO complaint with the State Department to report

sexual harassment and gender discrimination by Myers “and others.” Compl. ¶ 7. Following an

investigation into her claims, Ashhab-Jones experienced further harassment and discipline, and

was eventually discharged by CNSP. Id. In January 2017, Berry-Prewitt allegedly singled out

Ashhab-Jones by scrutinizing her timesheet and work habits and “accus[ing her] of failing to meet

contract requirements,” id. ¶ 8, and “committing timesheet fraud,” id. ¶ 23. In response, Ashhab-

Jones provided documentation to CNSP’s operations general manager and human resources senior

officer to defend against the accusation that she had falsified her timesheets. See id. ¶ 9. Both

employees apologized to Ashhab-Jones and remarked that there had been a miscommunication.

Id. ¶ 10. Ashhab-Jones remained in contact with both employees for the next few months and

expressed her concern that she was being retaliated against for her EEO complaint. Id. ¶ 11.

       In April, Ashhab-Jones’s timesheet was again targeted for additional scrutiny by CNSP,

and a State Department employee (named in Ashhab-Jones’s EEO complaint) conducted an

unauthorized investigation into her computer. Id. ¶ 14. CNSP disciplined Ashhab-Jones for

timesheet infractions by issuing a verbal warning, id. ¶ 16, and placed her on a Performance

Improvement Plan, id. ¶ 19. Around the same time, in March or April 2017, Ashhab-Jones was

notified by her CNSP supervisor, Jaime Esquivel, that her contract position would end in summer

2017. Id. ¶ 20. On May 9, 2017, the State Department issued a Loss of Confidence statement to

CNSP regarding Ashhab-Jones and requested her immediate removal. Id. ¶ 21. CNSP also denied



2
  CNSP entered into its contract with the State Department to perform services in Baghdad, Iraq
on October 15, 2016. See Def.’s Mot. Ex. B ¶ 14. The Court understands the first sexual
harassment incident to have occurred while Ashhab-Jones worked for CNSP’s predecessor, All
Native. Pl.’s Opp’n at 18. While the timing of the sexual harassment may be relevant to the
underlying discrimination and retaliation claims, the timing and contract transition are not relevant
to the personal jurisdiction analysis.



                                                 3
         Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 4 of 12




Ashhab-Jones’s request to work “short days or to be on call” during a Muslim holiday (during

which the Embassy would be closed). Id. ¶ 23. Other employees had been permitted to work short

days on other religious holidays, id., and on July 2, Ashhab-Jones complained to her supervisors

about the disparate treatment, id. ¶ 24.

       Ashhab-Jones received no response to her complaint. On July 10, she tendered her

resignation, but withdrew the resignation later that day. Id. ¶¶ 24–25. Ashhab-Jones was not

permitted to remain in the office or retain her employment and was removed from the Embassy

two days later. Id. ¶¶ 25–27. Ashhab-Jones asserts that she “was involuntarily separated from

[her] employment.” Id. ¶ 28.

       Ashhab-Jones filed an administrative complaint with the EEOC in Oklahoma, and on

October 18, 2018, the EEOC granted her a right to sue letter. Id. at 10. At the time of the

Complaint’s filing, Ashhab-Jones’s EEO complaint was pending before an EEOC Administrative

Law Judge. Id. On January 3, 2019, Ashhab-Jones filed this Title VII action against CNSP, an

Oklahoma LLC, alleging discrimination based on gender, religion, national origin and background,

and retaliation for filing an EEO complaint against her supervisor and others. Id. ¶ 1. On March

28, 2019, CNSP moved to dismiss for lack of subject matter jurisdiction, lack of personal

jurisdiction, and failure to state a claim. See generally Def.’s Mot.

                                      II.    Legal Standard

       A federal court has jurisdiction over a defendant “who is subject to the jurisdiction of a

court of general jurisdiction in the state where the district court is located.” Fed. R. Civ. P.

4(k)(1)(A). Thus, if a District of Columbia court could exercise jurisdiction over CNSP, then so

can this Court. E.g., West v. Holder, 60 F. Supp. 3d 190, 193 (D.D.C. 2014).

       While courts usually decide questions of subject-matter jurisdiction first, this Court may

instead begin with the personal jurisdiction question. See Grand Council of the Crees v. FERC,


                                                 4
         Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 5 of 12




198 F.3d 950, 954 (D.C. Cir. 2000) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584

(1999)) (“[T]here is no mandated ‘sequencing of jurisdictional issues.’”).

       There are two types of personal jurisdiction: “[1] general or all-purpose jurisdiction[] and

[2] specific or case-linked jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011). A defendant is subject to general jurisdiction when the defendant’s

affiliations with the forum State are so continuous and systematic as to render the defendant “at

home” in the forum State. See Daimler AG v. Bauman, 571 U.S. 117, 137–39 (2014). Specific

jurisdiction, on the other hand, “aris[es] out of or relate[s] to the defendant’s contacts with the

forum.” Id. at 127 (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414

n.8 (1984)).

       To establish specific jurisdiction over a non-resident, the Court “must first examine

whether jurisdiction is applicable under the [D.C.] long-arm statute and then determine whether a

finding of jurisdiction satisfies the constitutional requirements of due process.” GTE New Media

Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000) (citation omitted). The D.C.

long-arm statute authorizes specific jurisdiction “over a person, who acts directly or by an agent,

as to a claim for relief arising from” certain contacts that person may have with the forum. D.C.

Code § 13-423(a) (2020). As relevant here, a defendant’s contacts with the District of Columbia

can establish specific jurisdiction if the claim arises from the defendant’s:

               (1) transacting any business in the District of Columbia;

               ...

               (3) causing tortious injury in the District of Columbia by an act or
                   omission in the District of Columbia; [or]

               (4) causing tortious injury in the District of Columbia by an act or
                   omission outside the District of Columbia if he [i] regularly does
                   or solicits business, [ii] engages in any other persistent course of



                                                  5
           Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 6 of 12




                     conduct, or [iii] derives substantial revenue from goods used or
                     consumed, or services rendered, in the District of Columbia.

§ 13-423(a). “When jurisdiction over a person is based solely upon this section, only a claim for

relief arising from acts enumerated in [subsection 13-423(a)] may be asserted against him.” § 13-

423(b).

          Even if a plaintiff satisfies the D.C. long-arm statute, jurisdiction over a defendant must

still fall “within the permissible bounds of the Due Process Clause. In other words, a plaintiff must

show ‘minimum contacts’ between the defendant and the forum establishing that ‘the maintenance

of the suit does not offend traditional notions of fair play and substantial justice.’” GTE New

Media, 199 F.3d at 1347 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

          A plaintiff bears the burden of establishing personal jurisdictional over each defendant.3

See First Chi. Int’l v. United Exch. Co., 836 F.2d 1375, 1378 (D.C. Cir. 1988); Pinkett v. Dr.

Leonard’s Healthcare Corp., 2019 WL 1992904, at *2 (D.D.C. 2019) (“[T]he requirements for

personal jurisdiction ‘must be met as to each defendant.’”) (citation omitted). “In determining

whether [personal jurisdiction] exists, factual discrepancies appearing in the record must be

resolved in favor of the plaintiff.” Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir.

1990) (citation omitted). However, “a court need not accept the plaintiff’s ‘conclusory statements’

or ‘bare allegations’ regarding the defendant’s actions in a selected forum.” Shaheen v. Smith, 994

F. Supp. 2d 77, 81 (D.D.C. 2013) (citing GTE New Media, 199 F.3d at 1349).




3
  Because Ashhab-Jones filed the Complaint pro se and only later retained counsel, the Court is
required to construe the Complaint liberally, see, e.g., Reid v. Hurwitz, 920 F.3d 828, 830 (D.C.
Cir. 2019), and must “hold [it] to less stringent standards than formal pleadings drafted by
lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972).



                                                   6
         Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 7 of 12




                                          III.    Analysis

       This Court cannot exercise personal jurisdiction over CNSP because CSNP does not

maintain its domicile nor its principal place of business within the District and because the harm

at the core of Plaintiff’s claim did not occur in or arise from business transacted in the District.

                                   A.      General Jurisdiction

       Under D.C. Code § 13-422, general jurisdiction requires the party to be “domiciled in,

organized under the laws of, or maintain[] his or its principal place of business in” the District of

Columbia. “A defendant’s contacts within the District under Section 13-422 must be ‘continuous

and systematic’ in order for the defendant to be forced to defend a suit arising out of any subject

matter unrelated to the defendant’s activities within the District.” Bigelow v. Garrett, 299 F. Supp.

3d 34, 43 (D.D.C. 2018) (citation omitted).

       CNSP is an Oklahoma LLC and is thus not domiciled here. Compl. ¶ 4. CNSP asserts that

it “does not maintain any offices in the District of Columbia,” “does not own or rent property in

the District of Columbia,” and “does not maintain bank accounts in the District of Columbia.”

Def.’s Reply Pl.’s Opp’n (“Def.’s Reply”) at 13, ECF No. 17. None of these assertions are

contested by Ashhab-Jones.

       Ashhab-Jones argues that this Court has personal jurisdiction over CNSP because

“Defendant is registered to do business in the District of Columbia,” “has multiple contacts with

the District of Columbia,” and is “doing millions of dollars with federal agencies located in D.C.”

Pl.’s Opp’n at 17. That CNSP is registered to do business in the District and has entered into

contracts with the federal government is insufficient to confer general jurisdiction under District

of Columbia law. See Bond v. ATSI/Jacksonville Job Corps Ctr., 811 F. Supp. 2d 417, 423 (D.D.C.

2011). And merely maintaining professional relationships with persons and entities in the District

is not sufficient to establish general jurisdiction. See Alkanani v. Aegis Def. Servs., LLC, 976 F.


                                                  7
            Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 8 of 12




Supp. 2d 13, 35 (D.D.C. 2014) (concluding that a corporation’s contacts with the District of

Columbia, including a website and contacts with non-government clients, were insufficient to

establish personal jurisdiction).

       Ashhab-Jones further argues that CNSP’s revenue streams and hiring practices establish

that its business contacts in the District of Columbia are continuous and systematic. Pl.’s Suppl.

at 2, ECF No. 24 (“CNSP receives revenue from doing business in D.C. . . . . CNSP also continues

to recruit for employees to fill D.C.-based jobs, so that is [sic] can continue to derive revenue by

staffing D.C.-locales.”). While hiring practices in the District are indicative of business activity

in the city, such practices do not render the District CNSP’s domicile nor its principal place of

business.

       Ashhab-Jones’s arguments primarily focus on her contacts with the District, not CNSP’s.

While those facts are relevant to an analysis of specific jurisdiction, see infra, they do not establish

general jurisdiction with respect to CNSP. See Walden v. Fiore, 571 U.S. 277, 286 (2014) (“A

forum State’s exercise of jurisdiction over an out-of-state intentional tortfeasor must be based on

intentional conduct by the defendant that creates the necessary contacts with the forum.” (emphasis

added)).

       Even assuming CNSP’s contacts with the District—which arise out of its contracting with

federal agencies—were enough to establish general jurisdiction, they are exempted for personal

jurisdiction purposes under the government contacts exception.            The “government contacts

exception precludes the assertion of personal jurisdiction over a non-resident whose only contacts

with the District of Columbia are for purposes of dealing with a federal agency or Congress.”

Dooley v. United Techs. Corp., 803 F. Supp. 428, 434 (D.D.C. 1992); see also Envtl. Res. Int’l,

Inc. v. Lockwood Greene Eng’rs, Inc., 355 A.2d 808, 813 (D.C. 1976). Given the District’s unique




                                                   8
         Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 9 of 12




character as the home of federal government, this exception maintains unobstructed access to the

instrumentalities of the federal government. See Dooley, 803 F. Supp. at 428, 434; see also

Chrysler Corp. v. General Motors Corp., 589 F. Supp. 1182, 1196–99 (D.D.C. 1984). A business

does not maintain its domicile within the District by merely maintaining an office and staff within

the District for purposes of maintaining contact with federal agencies. See Norair Eng’g Assocs.,

Inc. v. Noland Co., 365 F. Supp. 740, 742–43 (D.D.C. 1973) (citing Mueller Brass Co. v. Alexander

Milburn Co., 152 F.2d 142 (D.C. Cir. 1945)) (discussing the general jurisdiction exception of an

office staffed for the purpose of maintaining contact with agencies of the United States

government); see also Mut. Int’l Exp. Co. v. Napco Indus., Inc., 316 F.2d 393, 397 (D.C. Cir. 1963)

(Wright, J., concurring) (finding that the conduct that justified exercising personal jurisdiction

“was substantially more than mere solicitation of contracts from government agencies”).

                                   B.      Specific Jurisdiction

       Specific personal jurisdiction turns on the affiliation between the forum and the underlying

controversy. As noted above, “[a] plaintiff seeking to establish specific jurisdiction over a non-

resident defendant must establish that specific jurisdiction comports with the forum’s long-arm

statute, D.C. Code § 13-423(a), and does not violate due process.” FC Inv. Grp. LC v. IFX Mkts.,

Ltd., 529 F.3d 1087, 1094–95 (D.C. Cir. 2008) (citing GTE New Media Servs., 199 F.3d at 1347).

As relevant here, the District of Columbia’s long-arm statute, D.C. Code § 13-423, permits the

exercise of specific jurisdiction over a defendant when the defendant causes any “tortious injury

in the District of Columbia,” § 13-423(a)(3)–(4), or when the plaintiff’s claim for relief arises out

of the defendant’s “transacting any business in the District of Columbia,” § 13-423(a)(1).

Subsection 13-423’s reach, however, is subject to the government contacts exception, which

excludes “entry into the District of Columbia by nonresidents for the purposes of contacting

federal government agencies” as a basis for the assertion of in personam jurisdiction. Envtl. Res.


                                                 9
         Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 10 of 12




Int’l, 355 A.2d at 813. Ashhab-Jones does not allege any injury in the District, and the government

contacts exception excludes CNSP’s contacts with the State Department that may otherwise count

as “transacting . . . business” within the District.

        First, Ashhab-Jones has not sufficiently alleged that she suffered an injury “in the District

of Columbia.” D.C. Code § 13-423(a)(3). To be sure, Ashhab-Jones alleges that she and CNSP

had frequent contact with the District because of the nature of her work, but these allegations do

not establish an injury in the District. Instead, Ashhab-Jones alleges that she worked for CNSP

“in a U.S. Embassy in Iraq,” Pl.’s Opp’n at 16, and the gravamen of her claims is that she was

discriminated against while working for CNSP in Iraq, see Compl. ¶ 2. Moreover, her Complaint

and her briefs are devoid of any allegation that she was ever physically present in the District, and

CNSP has proffered unrebutted evidence that “[n]o CNSP work performed under the Contract took

place in Washington, D.C.” Def.’s Mot. Ex. B. ¶ 16.4 Ashhab-Jones’s work with her contracting

counterparts in the District are, without more, insufficient to establish that she suffered injury in

the District as required by D.C. Code § 13-423(a)(3).

        Second, Ashhab-Jones has not sufficiently demonstrated that her claim arises out of

CNSP’s transacting business in the District. To satisfy the “transacting business” prong of the

long-arm statute, a plaintiff must prove: “First, that the defendant transacted business in the




4
 Ashhab-Jones argues that she worked at the U.S. Embassy in Baghdad and also in the District of
Columbia, but even a cursory reading of her Complaint demonstrates that her allegations of
working in the District are nothing more than references to the originating point of her assignments.
See, e.g., Compl. ¶ 2 (“I worked at and discriminatory acts occurred a [sic] Department of State’s
(DOS) site and in Washington, D.C. I worked at the U.S. Embassy in Baghdad, and on information
and belief, contracting officers, records, and other information relevant to this case is in
Washington D.C. [sic].”); see also Pl.’s Suppl. at 3 (“Ms. Ashhab has shown CNSP has a contract
with the State Department, but also that she regularly did work in D.C. under that contract. As
Ms. Ashhab pled and discussed in the joint employer context, she also was supervised by State
officials and followed D.C.-originated directives, all while employed under the CNSP contract.”).


                                                   10
        Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 11 of 12




District of Columbia; second, that the claim arose from the business transacted in D.C.; and third,

that the defendant had minimum contacts with the District of Columbia.” Alkanani, 976 F. Supp.

2d at 24 (quoting Brunson v. Kalil & Co., 404 F. Supp. 2d 221, 227 (D.D.C. 2005)).

       Ashhab-Jones relies primarily on the fact that CNSP’s work in Baghdad was pursuant to a

contract with the State Department, which she argues is the link between the District and her claims

against CNSP. See generally Pl.’s Opp’n at 14–18. But Ashhab-Jones does not allege or provide

any evidence “that the parties here negotiated or executed the Contract in the District of

Columbia.” Alkanani, 976 F. Supp. 2d at 25. And again, CNSP has provided unrebutted evidence

that it “neither signed the Contract nor negotiated the terms of the Contract in the District of

Columbia.” Def.’s Mot. Ex. B ¶ 15.

       Even if CNSP had negotiated and signed its contract with the State Department in the

District, the contract could not be the basis for the exercise of personal jurisdiction because it is

“well established that contract negotiations with the federal government are excluded from the

jurisdictional analysis.” Alkanani, 976 F. Supp. 2d at 25; see also Robo-Team NA, Inc. v. Endeavor

Robotics, 313 F. Supp. 3d 19, 25 (D.D.C. 2018) (“This Court has consistently held that government

contracting activities fall within the scope of the government contacts rule.”). As the D.C. Court

of Appeals has put it:

               The rationale for the “government contacts” exception to the District
               of Columbia’s long-arm statute does not hinge upon the wording of
               the statute. Rather, it finds its source in the unique character of the
               District as the seat of national government and in the correlative
               need for unfettered access to federal departments and agencies for
               the entire national citizenry. To permit our local courts to assert
               personal jurisdiction over nonresidents whose sole contact with the
               District consists of dealing with a federal instrumentality not only
               would pose a threat to free public participation in government, but
               also would threaten to convert the District of Columbia into a
               national judicial forum.




                                                 11
        Case 1:19-cv-00089-CJN Document 26 Filed 10/23/20 Page 12 of 12




Envtl. Res. Int’l, 355 A.2d at 813. Even if CNSP had negotiated and signed its State Department

contract in the District, those interactions would fall squarely within the government contacts

exception and could not support the exercise of personal jurisdiction. See id.



                                       IV.     Conclusion

       For the foregoing reasons, Defendant CNSP’s Motion to Dismiss is GRANTED. An Order

will be entered contemporaneously with this Memorandum Opinion.




DATE: October 23, 2020
                                                            CARL J. NICHOLS
                                                            United States District Judge




                                                12
